Citation Nr: 0942786	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-20 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for 
hypercholesterolemia, also referred to as high cholesterol.

5.  Entitlement to service connection for thrombotic 
thrombocytopenic purpura (TTP), also claimed as blood clots, 
to include as a result of asbestos exposure.

6.  Entitlement to service connection for spots on lungs, to 
include as a result of asbestos exposure, and as secondary to 
thrombotic thrombocytopenic purpura.




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1979 to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

The Board notes that entitlement to service connection for 
TTP and blood clots have previously been addressed as 
separate issues.  However, the National Institutes of Health 
identifies thrombotic thrombocytopenic purpura as a blood 
condition that causes blood clots to form in small blood 
vessels throughout the body.  Nat'l Heart, Lung & Blood 
Inst., Diseases & Conditions Index, September 2007.  Thus, 
the Board finds TTP and blood clots to be closely analogous, 
and the Veteran himself asserts that they should be 
considered as a single condition.  Veteran's statement, July 
2007.  As such, the issues have been combined and captioned 
appropriately as seen on the cover page of this document. 

The issues of service connection for vision loss, 
hypertension, TTP, and lung spots are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Upon separation from military service, the Veteran's 
hearing acuity was evaluated as being generally consistent 
with his hearing acuity prior to military service, and a 
currently diagnosed disability due to impaired hearing is not 
demonstrated by the record.

2.  Hypercholesterolemia is a laboratory finding and not a 
chronic disability for which VA disability benefits may be 
awarded.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Hypercholesterolemia is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in November 2005, January 2006, March 
2006, and February 2008 the agency of original jurisdiction 
(AOJ) provided notice to the Veteran in compliance with 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claims of service connection for hearing loss and high 
cholesterol, to include a description of the information and 
evidence that VA would seek to provide and that which the 
Veteran was expected to provide.  The Veteran was further 
notified of the process by which initial disability ratings 
and effective dates are established in March 2006.  This pre-
adjudicatory notice fully complies with applicable 
regulations and case law.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has not been provided with a medical examination 
in conjunction with these claims.  However, examination is 
not required in this case.  

VA is required to seek a medical examination and opinion only 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease during service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record does not establish that this 
Veteran complained of, sought treatment for, or was diagnosed 
with any hearing loss or high cholesterol condition during 
service.  See Service treatment records.  Instead, the 
Veteran's June 1999 separation examination report shows that 
his cholesterol levels were tested, but the results were not 
found to warrant any diagnosis.  Additionally,  the Veteran's 
hearing acuity was audiometrically evaluated no fewer than 12 
times during his naval career, however, as discussed further 
below, the results were generally consistent throughout his 
20 years of active military service and there was no clinical 
diagnosis of hearing loss rendered during service.  Id.  
Furthermore, the Veteran does not describe symptoms of 
hearing loss occurring during service or any presumptive 
period thereafter.  He states only that after a fist fight 
and being hit in the head with a beer bottle, he experienced 
ringing in the ears which was diagnosed as tinnitus.  
Veteran's statement, July 2007.  A  claim of service 
connection for tinnitus has been adjudicated separately and 
is not perfected for consideration by the Board at this time.  
See Rating Decision, November 2008.  

Thus, considering all of the lay and medical evidence of 
record, a relevant event, injury or disease pertinent to 
hearing loss or hypercholesterolemia is not shown during 
service.  Based on the foregoing, and in the absence of 
evidence of a current hearing loss disability, there is no 
duty to provide a VA medical examination or obtain a medical 
opinion in regard to these claims.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  The duty to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for hearing loss and 
high cholesterol which he contends are attributable to his 
military service.  In order to establish direct service 
connection, three elements must be established.  There must 
be competent evidence to show a current disability; an in-
service incurrence or aggravation of a disease or injury; and 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

Alternatively, service connection may be granted for an 
organic disease of the nervous system, such as sensorineural 
hearing loss, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  



Hearing loss

The medical evidence of record fails to show that this 
Veteran has been diagnosed with hearing loss.  Although the 
Veteran has sought and received VA treatment for a number of 
other conditions and medical ailments, there is no documented 
complaint of or treatment for hearing loss.  An October 2005 
private hospital discharge summary, completed two days prior 
to the date of receipt of the instant claim for service 
connection benefits, explicitly states that this Veteran's 
hearing was within normal limits at the time.  

Moreover, when the Veteran's hearing acuity was evaluated in 
June 1999 in conjunction with his separation from service, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
5
0
0
5
5

These results are generally consistent with the June 1979 
evaluation report completed prior to the Veteran's entrance 
into military service, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
10
10
10

Additionally, at the time of the Veteran's separation from 
military service, he submitted a "Report of Medical 
History" form.  In pertinent part, this document asked the 
Veteran "Have you ever had or have you now...hearing loss?"  
The Veteran responded "no."  Service treatment records.   
Notably, for the purposes of applying the laws administered 
by VA, hearing loss is not considered to be disabling unless 
the auditory threshold in any of the frequencies listed above 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the tested frequencies are 26 decibels 
or greater.  38 C.F.R. 
§ 3.385 (2009).  Here, there is no evidence that the extent 
of any decrease in hearing acuity experienced by this Veteran 
meets the threshold criteria met by § 3.385.  In all, there 
is simply no evidence of record to show that this Veteran has 
ever sought treatment for or complained of hearing loss.  

The Board finds it important to note that the evidence in its 
entirety has been  reviewed for lay evidence relevant to the 
instant claim.  A veteran or other layperson is generally 
competent to describe symptoms of hearing loss, as symptoms 
of this condition may be experienced using one's own senses 
and does not require any specialized medical knowledge or 
training.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994); 38 C.F.R. § 3.159(a)(2) (2009).  However, the Veteran 
has not provided such evidence here.  

In a July 2007 statement by the Veteran, he includes a 
paragraph in which he asserts his contentions with regard to 
the claim of service connection for bilateral hearing loss.  
However, the sole symptom described is that of ringing in the 
ears, diagnosed as tinnitus, which he described as resulting 
from two physical altercations during service, as opposed to 
any particular noise exposure.  Veteran's statement, July 
2007.  As explained previously, the issue of service 
connection for tinnitus has been considered separately and is 
not included in the present appeal.  See Rating Decision, 
November 2008.  Thus, there is no lay description of any in-
service acoustic trauma or symptoms of hearing loss 
experienced by this Veteran before, during, or since military 
service.  

Congress has specifically limited entitlement to compensation 
for service connected disease or injury to cases where 
incidents have resulted in a present disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In this case, neither 
the lay nor the medical evidence of record reports symptoms 
or diagnosis of hearing loss.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

High cholesterol

The Veteran also seeks service connection for high 
cholesterol.  As distinguished from above, this condition is 
not such that an untrained individual could generally 
identify and describe using one's own senses.  See Layno, 
supra.  Blood testing is typically required to evaluate one's 
cholesterol levels.  Thus, the Board must rely on the medical 
evidence pertinent to this claim.  

The record establishes that the Veteran is currently 
diagnosed with hypercholesterolemia, the medical term for 
excessive cholesterol in the blood, and the more general 
dyslipidemia.  See, e.g., VA treatment record, August 2008; 
see also Dorland's Illustrated Medical Dictionary  586, 899 
(31st ed. 2007).  

However, there is no indication that the condition was 
incurred or aggravated during the Veteran's military service.  
The Veteran's service treatment records are silent as to any 
complaint, treatment, or diagnosis of any cholesterol 
problem.  Also, at the time of the Veteran's separation 
examination, blood testing was conducted and the results 
reported.  The Veteran's total cholesterol level result is 
listed as "120."  The examiner did not diagnose 
hypercholesterolemia or dyslipidemia, or otherwise note any 
disease, abnormality, or defect based upon these results.  

More over, hypercholesterolemia or elevated cholesterol 
levels in the blood is not a disability for which VA 
compensation benefits are payable.  Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  See Schedule for Rating 
Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996).  It is also pertinent to note 
that the term "disability," as used for VA purposes, refers 
to a condition resulting in an impairment of earning 
capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this case, the Veteran has not alleged, nor does the 
record show, that his hypercholesterolemia is manifested by 
any such impairment.

The Board also acknowledges the Veteran's argument that 
chronicity and continuity weigh favorably in support of his 
claims for service connection for hearing loss and high 
cholesterol.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2009) (emphasis added).  In this case, 
hearing loss and hypercholesterolemia were not noted during 
the Veteran's military service.  Furthermore, for the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  Such is not 
the case here; thus, as neither chronicity nor continuity of 
symptomatology is demonstrated by the evidence of record, 
service connection cannot be established on this basis.
  
In sum, the Board finds that service connection is not 
warranted for hearing loss or high cholesterol.  As the 
preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt provision does not apply.  


ORDER

Service connection for hearing loss is denied.

Service connection for hypercholesterolemia is denied.  


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for decreased vision, hypertension, blood 
clots, and lung spots are ready for final adjudication.  See 
38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Specifically, the Veteran has not been afforded a VA 
examination in conjunction with these claims.  The Board is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the Veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

Here, recent medical evidence establishes that the Veteran 
receives treatment for the claimed conditions, to include 
repeated diagnostic imaging to monitor the existence of any 
lung abnormality.  VA treatment records.  The Veteran's 
service treatment records also show vision complaints 
requiring the provision of eye glasses, diastolic blood 
pressure of 99 at separation, and a questionable in-service 
chest x-ray.  Furthermore, the Veteran attributes his blood 
clots, TTP diagnosis, and lung spots to in-service asbestos 
exposure while serving aboard U.S. Navy ships in the boiler 
room.  Veteran's statement, July 2007.  His service personnel 
records confirm that, prior to being a Navy recruiter, his 
military occupation was an automatic combustion console 
operator with boiler water training.  In addition, his 
service treatment records confirm his participation in an 
Asbestos Medical Surveillance Program (AMSP) which targeted 
personnel with significant asbestos exposure risk.  See AMSP 
reports contained within service treatment records.  As such, 
the Board finds that appropriate VA examinations are required 
to determine the nature and etiology of the Veteran's 
identified hypertension, blood condition, and vision 
impairment, as well as any lung spots diagnosed during the 
appellate period.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in February 2009.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
from February 2009 forward.  

2.  Schedule the Veteran for a VA 
vision examination to determine the 
nature and etiology of any currently 
diagnosed vision loss.  The Veteran's 
claims file and a copy of this remand 
should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is requested to:
(a)  Identify the particular nature of 
the Veteran's identified loss of visual 
acuity;
(b)  Explicitly discuss whether any 
identified vision loss is due to 
disease or injury, as opposed to 
refractive errors of the eye or other 
congenital or developmental defect; 
(c)  If a disease or condition other 
than refractive error is identified, 
please identify the approximate date of 
onset for any such chronic acquired 
disability, at least specifying onset 
prior to military service, during 
military service, or since military 
service;
(d)  Opine, with adequate supporting 
rationale provided, whether such 
disability was incurred in or 
aggravated by this Veteran's active 
military service.  

3.  Schedule the Veteran for VA 
examination with an appropriate 
provider, or providers, to identify the 
nature and etiology of the Veteran's 
identified hypertension and TTP or 
blood clot condition, as well as any 
diagnosed lung "spots."  The Veteran's 
claims file and a copy of this remand 
should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  Identify any currently diagnosed 
hypertension, lung condition, or blood 
disorder;
(b)  Opine whether any current 
disability identified above was 
incurred in or aggravated by active 
military service;
(c)  With respect to the Veteran's 
diagnosed TTP, or any other identified 
blood clot or lung disorder, opine 
whether such condition is attributable 
to in-service exposure to asbestos; 
(d)  Opine whether it is at least as 
likely as not, based upon the evidence 
of record, that any hypertension was 
present within one year from discharge 
from active military service. 
(e) Opine whether it is at least as 
likely as not that any current 
disability manifested by lung spots was 
caused or aggravated by the Veteran's 
TTP or a blood clot disorder. 

An adequate supporting rationale must 
be provided for all opinions rendered.  

4.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative, should one be 
appointed, must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran 
must be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination, or examinations, requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the Veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2009) failure to cooperate by attending a 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


